DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
	The Examiner acknowledges the amendments of claims 1, 6, & 12, and the cancellation of claims 20 – 25. Claims 2 – 4, 7 – 9, & 15 were previously cancelled. Claims 1, 5 – 6, 10 – 14, 16 – 19 are examined herein.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 5 – 6, 10 – 14, & 16 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over Iwamoto et al. (JP 2013-006729 A, submitted by Applicant with IDS on 3/19/2020), in view of Hatta et al. (U.S.  Patent No. 8,304,082 B2), Morika et al. (US 2011/0229714 A1), and Antheunis et al. (U.S. Patent 5,449,560), as evidenced by PCI Mag.
With regard to claim 1, Iwamoto et al. teach laminated glass comprising interlayers of polyvinyl butyral (PVB) (“a polyvinyl acetal resin”) in between two glass plates (paragraph [0069] & [0122]). The interlayer film may contain one or more layers (i.e. Applicant’s first and second layers) (Iwamato’s claim 1), which also contain polyvinyl acetal (paragraph [0059]). Iwamoto et al. teach the interlayer film may have three or more layers containing thermoplastic resin (Applicant’s “third layer”) (paragraph [0024] & Fig. 3). A first layer of the interlayer contains thermoplastic resin, such as polyvinyl acetal (paragraph [0019]) and a plasticizer. The glass transition temperature of first layer is 30°C or less and the glass transition temperature of the second layer exceeds 30°C. As such, the glass transition temperature of the first layer is lower than the glass transition temperature of the second layer (paragraph [0107]). 
Iwamoto et al. teach plasticizer may be contained in layers 1 to 3 (paragraph [0093]). The content of plasticizer in single layer of the interlayer is 40 – 80 parts by weight based on 100 parts by weight of thermoplastic resin (paragraph [0021]), which includes Applicant’s claimed range of 50 – 80 parts by weight with respect to 100 parts by weight of the polyvinyl acetal resin.

    PNG
    media_image1.png
    485
    457
    media_image1.png
    Greyscale

Iwamoto et al. do not teach the degree of acetylation of the polyvinyl resin in the first layer is 0.8 to 12.6 mol%.
Hatta et al. teach an interlayer for laminated glass, wherein the interlayer comprising polyvinyl acetal resin, such as polyvinyl butyral, with a degree of acetylation is 0.1 – 15 mol%, and more preferably 0.3 – 14 mol%, which includes Applicant’s claimed range of 0.8 to 12.6 mol%. An acetylation degree of greater than 15 mol% may deteriorate moisture resistance of the interlayer film. An acetylation degree of less than 0.mol% may result in plasticizer bleed out onto the surface of the interlayer film (Col. 2, Lines 53 – 63).
Therefore, based on the teachings of Hatta et al., it would have been obvious to one of ordinary skill in the art prior to the effective filing date to prevent moisture resistance and plasticizer bleed out of the PVB interlayer taught by Iwamoto et al. by using a polyvinyl acetal resin (PVB) with a degree of acetylation in the range of 0.3 – 14 mol%.
Iwamoto et al. teach the interlayer is transparent or opaque colored if colorant is added (paragraph [0128]), but do not explicitly teach the visible light transmittance of the laminated glass is 70 % or greater.
However, Iwamoto et al. teach the laminated glass can be used for windows of buildings or vehicles, such as a windshield or roof glass (moonroof) of a vehicle (paragraph [0131]). 
Morikawa et al. disclose windows for buildings or windshield vehicles (paragraph [0071]) comprising a laminated glass comprising a polyvinyl acetal-based interlayer comprising plasticizer and inorganic filler particles (paragraph [0026]) preferably has a visible light (380 to 780 nm) transmittance of 70% or more (paragraphs [0028] & [0069]) for excellent transparency (paragraph [0030]) and obtaining a heat-shielding effect while allowing visible light to pass (paragraph [0069]).
According to Iwamoto et al., the transparency (visible light transmission) of a film can be optimized by adjusting the amount of plasticizer (paragraphs [0104] – [0105]), the thickness (paragraphs [0125] – [0126]).
Therefore, based on the teachings of Morikawa et al. & Iwamoto et al., it would have been obvious to one of ordinary skill in the art prior to the effective filing date to adjust the amount of plasticizer in the interlayer taught by Iwamoto et al. to achieve visible light transmittance of 70% for obtaining a heat-shielding effect while allowing visible light to pass through the laminate.
Iwamoto et al. do not teach the presence of porous precipitated silica.
Antheunis et al. teach a glass laminate safety glass (Col. 1, Lines 11 – 14) comprising an interlayer composed of organosiloxane binder and a filler, such as precipitated silica treated with siloxane. The filler is present in the amount of at least 1 wt.% (which contains Applicant’s claimed range of 20 – 50 parts by weight), and more preferably 2 – 15 wt. %, based on the total weight of component components A (polydiorganosiloxane), B, C, & D (filler) (Col.7, Lines 6 – 12 & Col. 22, Lines 3 – 6). Fillers, such as precipitated silica, provide fire resistant properties and provides a minimum elastomeric state (E” and loss factor (tan delta)) for dissipating energy and efficient damping (Col. 7, Lines 6 – 12 & Col. 9, Lines 10 - 15). Additionally, the fillers provide impact and fire resistance (Col. 8, Lines 7 – 11). As evidenced by PCI Mag, precipitated silica is a porous silica and formed by a wet chemistry process.
Although not taught as the preferred binder material, Antheunis et al. teach polyvinyl acetal (PVA) binders are known to be used in the case of tough interlayers for glass laminates (Col. 1, Lines 45 – 51 & Col. 3, Lines 11 – 17). Therefore, when PVA is substituted for the siloxane-based polymers & siloxane catalysts (A – C), Antheunis suggests 2 – 15 wt.% precipitated silica & 85 – 97 wt.% PVA. In other words, 2 parts by weight to 18 parts by weight precipitated silica per 100 parts by weight polyvinyl acetyl resin.
Furthermore, Morikawa et al. teach treatment of inorganic particles with an organosilicon compound (silane coupling agent) is normal for mixing inorganic particles (paragraphs [0050] – [0052]) into polyvinyl acetal binder material used in interlayers for glass laminates (paragraph [0026]).
Therefore, based on the teachings of Antheunis et al., it would have been obvious to one of ordinary skill in the art prior to the effective filing date to incorporate siloxane treated precipitated silica into the polyvinyl acetal-based interlayer film for a glass laminate taught by Iwamoto et al., for providing fire resistance, impact resistance, energy dissipation and damping. 


With regard to claim 5, Iwamoto et al. teach the content of the hydroxyl group of the polyvinyl acetal resin is 31 mol% or less (paragraph [0020]). 
With regard to claims 6 & 10, Iwamoto et al. teach the interlayer film may contain one or more layers (Iwamato’s claim 1 & “2 – 4” shown in Fig. 3 above), which also contain polyvinyl acetal (“a thermoplastic”) (paragraph [0059]). 
With regard to claim 11, Iwamoto et al. teach the preferred lower limit and upper limit of hydroxyl groups of the polyvinyl acetal of the first layer are 13 mol% and 30 mol%, respectively (paragraph [0058]). The preferred lower limit and upper limit of hydroxyl groups of the polyvinyl acetal of the second layer are 25 mol% and 32 mol%, respectfully (paragraph [0059]). As such, the absolute difference between concentration of hydroxyl groups of the polyvinyl acetal resin in the first layer and the second layer is greater than 1 mol %. 
With regard to claim 12, Iwamoto et al. teach the interlayer film may have three or more layers containing thermoplastic resin (paragraph [0024] & Fig. 3).
With regard to claim 13, Iwamoto et al. teach plasticizer may be contained in layers 1 to 3 (paragraph [0093]). 
With regard to claims 14 & 19, Antheunis et al. teach the preferred reinforcing silicas are those having a high surface area to weight ratio, such as about 50 to about 500 m2/g (Col. 7, Lines 23 – 26). The precipitated silica prior to agglomeration has a BET surface area of 380 +/- 30 m2/g.
With regard to claim 17, as discussed above for claim 1, Iwamoto et al. teach laminated glass comprising interlayers in between two glass plates (paragraph [0069] & [0122]).
With regard to claims 16 & 18, Iwamoto et al. teach laminated glass comprising interlayers in between two glass plates (paragraph [0069] & [0122]). When the glass component is a glass plate, the thickness is preferable 1 to 3 (mm) (paragraph [0129]), which overlaps with Applicant’s claimed range of 1 mm or less. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 

Response to Arguments
Applicant argues, “Claim 1 is amended by way of this reply to recite, inter alia, ‘wherein a content of the plasticizer in the first layer is 50 to 80 parts by weight with respect to 100 parts by weight of the polyvinyl acetal resin in the first layer.’ Thus, Applicant believes that the content range of the plasticizer in the first layer as claimed in amended claim is properly supported by the specification” (Remarks, Pgs. 6 – 7).
EXAMINER’S RESPONSE: In light of Applicant’s amendment of claim 1, the rejection of claims 1, 5 – 6, 10 – 14, & 16 – 25, under 35 U.S.C. 112(a) has been withdrawn. 

The Examiner has noted Applicant has incorporated previous claim 25 into claim 1, which requires 20 – 50 parts by weight silica per 100 parts by weight polyvinyl acetal resin in the first layer. Claim 25 was not previously rejected over Iwamoto et al., Hatta et al., Morika et al., and Keller. Therefore, the rejection of claims 1 – 2, 5 – 6, 10 – 13, 16 – 18, & 24 over Iwamoto et al., Hatta et al., Morika et al., and Keller is withdrawn.

Applicant argues, “Initially, Applicant asserts that a person of ordinary skill in the art would have had no motivation to combine Antheunis with Iwamoto without the benefit of Applicant’s own disclosure as a guide. Specifically, Iwamoto is directed toward an interlayer film composed of a thermoplastic resin as polyvinyl acetal. See Iwamoto, [0028]. However, Antheunis relates to a room-temperature curable silicone composition including polyhydrogenorganosiloxane. See Antheunis, col. 4, lines 11, 61 – 63. Antheunis only discloses a polyvinyl acetal resin (polyvinyl acetal resin (polyvinyl butyral (PVB)) in the background section as a thermoplastic material used in the prior art, and that PVB with a char-forming component results in discoloration Id. col. 2, lines 31 -34. Antheunis does not disclose or suggest any example comprising polyinvyl acetal or its combination with precipitated silica. In other words, Antheunis is completely silent with regard to using polyvinyl acetal resin as presently claimed, and instead only relates to siloxane compositions where such compositions are also directed to achieving different properties, relative to the present disclosure” (Remarks, Pg. 9).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. First, Antheunis discloses polyvinyl acetal in various places throughout the disclosure. The first reference to polyvinyl acetals describes autoclave processes (Col. 1, Line 45). However, Antheunis suggests polyvinyl acetal is also known in the art as an alternative tough interlayer binder (Col. 3, 11 – 17).
Second, a prior art reference is not limited to disclosed examples. MPEP 2122 [R-6]. II. states:
Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  In re Susi, 440 F.2d 442, 169 USPQ 424 (CCPA 1971).  "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use."  In re Gurley, 27 F.3d 551, 554, 31 USPQ 2d 1130, 1132 (Fed. Cir. 1994) 


Applicant argues, “Applicant respectfully notes that the present disclosure relates to an interlayer film for laminated glass with improved bending rigidity and appearance of the laminated glass. However, Antheunis does not teach or suggest addressing anything related to the bending rigidity or the relationship between incorporating precipitated silica and the resulting improved rigidity” (Remarks, Pg. 9).
Applicant argues, “Applicant respectfully asserts that the addition of precipitated silica to a polyhydrogenorganosiloxane film taught by Antheunis cannot reasonably map to a polyvinyl acetal-based interlayer film of Iwamoto. Therefore, one seeking to improve the polyvinyl acetal-based interlayer film of Iwamoto would not be motivated in a way taught by Antheunis, as Antheunis does not relate to goal of Iwamoto, or the improved properties (i.e. bending rigidity) of the present disclosure. As such, a person of ordinary skill in the art would have no motivation, or reasonable direction to combine the teachings of Antheunis with the disclosure of Iwamoto, without using the present disclosure as a guide” (Remarks, Pgs. 9 – 10).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. First, Antheunis teaches both polyvinyl acetal based interlayers and silicone (polyorganosiloxane) based interlayers experience large displacements during the impact process, contributing strongly to the absorbed energy (Col. 3, Lines 11 – 17). Fillers, such as precipitated silica, provides energy dissipation and damping to the silicone interlayer (Col. 8, Lines 7 – 11). When considering the teachings of the reference in its entirety, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to incorporate precipitated silica particles into a polyvinyl acetal based interlayer to achieve similar energy dissipation and damping benefits.
Second, Applicant’s bending rigidity is not dependent on the filler material alone, but rather is dependent on the combination of all the components. For example, Applicant’s paragraphs [0063] & [0091] teach a preferred content ratio of hydroxyl groups of the polyvinyl acetal resin and a preferred amount of plasticizer contributes to improved bending rigidity of the PVA-based interlayer.
In response to applicant's argument that the tertiary reference, Antheunis et al, does not teach precipitated silica particles provide bending rigidity to polyvinyl acetal-based interlayer film, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Applicant argues, “Antheunis teaches that suitable fillers include fume and precipitated silicas which have been treated with siloxanes. See Antheunis, col. 7, lines 10 – 12. Thus, Antheunis does not teach or suggest a precipitated silica that is not treated with siloxanes to be used as a filler. Antheunis further teaches that the absorbed polydiorganosiloxane should comprise at least 50% by weight of the weight of the filler. See Antheunis, col. 7, lines 18 – 20. Applicant respectfully notes that an interlayer containing at least 1 wt.% of filler material comprising 30% of the polydiorganosiloxane would have at least 0.3 wt.% of polydiorganosiloxane material, or 3000 ppm of siloxane in the interlayer, as an example” (Remarks, Pg. 10).
Applicant argues, “Antheunis’ precipitated silica must be treated with at least 30 wt.% siloxane by weight of the filler, and Morikawa teaches that the content of organosilicon compound in the polyvinyl acetal interlayer is 0 to 10 ppm. Thus, a person of ordinary would not combine the teachings of Iwamoto, Antheunis and Morikawa to include Antheunis’ siloxane-treated precipitated silica in Iwamoto’s polyvinyl acetal resin in an amount of 20 to 50 parts as claimed, because such amount of siloxane-treated precipitated silica would provide approximately 50,100 to 99,900 ppm of organosilicon in Iwamoto’s polyvinyl acetal resin, and Morikawa does not teach or suggest the organosilicon compound content in polyvinyl acetal interlayer to be higher than 10 ppm” (Remarks, Pgs. 10 – 11).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. First, Applicant has misread the teachings of Antheunis et al. A polyvinyl acetal resin composition comprising 1 – 15 wt.% silica particles treated with siloxane does not equate to a composition of polysiloxane containing 30% by weight of filler. It also does not equate to a polyvinyl acetal resin composition containing 30 wt.% polysiloxane. 
Antheunis teaches the entire ppt silica particle (including the siloxane coating) is no more than 15 wt.%. The siloxane treatment of the particle is merely a thin coating siloxane on the outside of a silica particle. 
Second, Morikawa was cited as a secondary reference to teach a motivation for one of ordinary skill in the art to adjust the amount of plasticizer added to the interlayer taught by Iwamoto et al. for achieving a laminated glass having visible light transparency of 70% or greater for a heat-shielding effect while allowing visible light to pass through the laminate.
Applicant has failed to demonstrate any correlation between silica particles containing organosilane silane coupling agent and the amount of plasticizer needed for achieving visible light transparency of a glass laminate. Therefore, Applicant’s arguments does not pertain to the combination of references as cited in the rejection.

Applicant argues, “In addition, Morikawa teaches that the use of silane would increase cost and it is preferable that no organosilicon compound is contained in the interlayer and thus, Morikawa teaches away from the use of siloxane-treated precipitated silica of Antheunis in Iwamoto’s polyvinyl acetal interlayer above 10 ppm” (Remarks, Pg. 11).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. First, as discussed above, Morikawa was cited as a secondary reference to teach a motivation for one of ordinary skill in the art to adjust the amount of plasticizer added to the interlayer taught by Iwamoto et al. for achieving a laminated glass having visible light transparency of 70% or greater for a heat-shielding effect while allowing visible light to pass through the laminate.
Applicant has failed to demonstrate any correlation between silica particles containing organosilane silane coupling agent and the amount of plasticizer needed for achieving visible light transparency of a glass laminate. Therefore, Applicant’s arguments does not pertain to the combination of references as cited in the rejection.
Second, Morikawa does not teach an inability for the interlayer film to function as intended if silane particles are present. Therefore, the lack of organosilicon compound due to increase of cost is merely a less preferred embodiment and not a teaching against the nonpreferred embodiment of an interlayer comprising silane particles.
MPEP 2122 [R-6]. II. states:
Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  In re Susi, 440 F.2d 442, 169 USPQ 424 (CCPA 1971).  "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use."  In re Gurley, 27 F.3d 551, 554, 31 USPQ 2d 1130, 1132 (Fed. Cir. 1994) 


Applicant argues, “…Antheunis teaches that the content of the filler (D) would have a substantive and/or preferable upper limit. Based on the teachings of Antheunis, a person of ordinary skill in the art would reasonably conclude that the upper limit of the content of the filler (D) is 15 wt% or less, which is substantially lower than the claimed silica particle content of the filler (D) is 15 wt% or less, which is substantially lower than the claimed silica particle content range of 20 to 50 part by weight. Furthermore, neither Iwamoto nor Antheunis teach or suggest the claimed amount of silica particles to be included specifically in the first layer of the interlayer film that is disposed between the second and the third layer” (Remarks, Pgs. 11 – 12).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. First, as previously discussed, Antheunis et al. teach the precipitated silica may be present in the amount of 1 wt.% or more, and more preferably 2 – 15 wt.%. Applicant’s claimed range of 20 – 50 parts by weight is within the broad range of 1 wt.% or more taught by Antheunis et al. The range of 2 – 15 wt.% is a more preferred range taught by Antheunis et al. However, a preferred embodiment does not constitute a teaching away from a broader disclosure.
MPEP 2122 [R-6]. II. states:
Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  In re Susi, 440 F.2d 442, 169 USPQ 424 (CCPA 1971).  "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use."  In re Gurley, 27 F.3d 551, 554, 31 USPQ 2d 1130, 1132 (Fed. Cir. 1994) 

Second, Applicant’s assumption that 15 wt.% or less is substantially lower than the claimed silica particle content range of 20 to 50 part by weight is an incorrect because the range taught by the prior art takes into account the total mass of all components (including the mass of plasticizer), while Applicant’s claimed range only takes into account the mass of silica and the polymer resin separately.
With regard to Applicant’s amended claim 1, Antheunis teach 1 wt.% or more of silica, and a more preferred range of 1 – 15% by weight based on the weight of all components of the film. Applicant’s claim is 20 parts by weight precipitated silica based on 100 parts by weight PVA resin. In Applicant’s working example 29 containing 100 parts PVA, 38.5 parts plasticizer, and 20 parts silica (total mass of 158.5 parts), the silica in Applicant’s embodiment containing 20 parts silica is only 12 wt.% silica based on the total mass of components, which is within the range of 1 – 15 wt.% silica taught by the prior art.
For the sake of argument, if one were to assume Antheunis et al. limited the amount of silica to 1 – 15 wt.% (2 – 18 parts by weight silica), Applicant’s lower limit of 20 parts by weight silica would still not be patentable. 
It is apparent, however, that the instantly claimed amount of 20 parts by weight precipitated silica per 100 parts by weight polyvinyl acetal resin and the more preferred range of 2 – 18 parts by weight precipitated silica taught by Antheunis are so close to each other that the fact pattern is similar to the one in In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”.
In light of the case law cited above and given that there is only a “slight” difference between the amount of 18 parts by weight silica disclosed by Antheunis et al. and 15 parts by weight silica disclosed by Antheunis et al. and the amount disclosed in the present claims, it therefore would have been obvious to one of ordinary skill in the art that the amount of 20 parts by weight precipitated silica disclosed in the present claims is but an obvious variant of the amounts disclosed in Antheunis et al. and Keller et al., and thereby one of ordinary skill in the art would have arrived at the claimed invention.”
Additionally, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 245 (CCPA 1955); see also Peterson, 315F.3d at 1330, 65 USPQ2d at 1382. See MPEP 2144.05.
A showing of unexpected results for claimed ranges requires a showing a criticality for achieving the claimed properties (i.e. glass transition temperature and transmittance). To establish unexpected results over a claimed range, Applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960). See MPEP 716.06(d).II.

Applicant argues, “In addition, as shown in Table A, the ranges currently claimed and demonstrated in the present application provide an interlayer film for laminated glass that can improve bending rigidity and appearance of the laminated glass. See paras. [0034], [0146], and [0147] of the specification as filed. Examples 25, 28, and 43 in the present application, as non-limiting examples, clearly demonstrates the effect and improved performance of such critical composition. Similar to above, none of the cited references recognize the relationship between using porous and precipitated silica and improved performance of the claimed interlayer film. Therefore, a person of ordinary skill in the art would have arrived the above-referenced limitations of amended independent claim 1 without the benefit of the present disclosure” (Remarks, Pgs. 12 – 13).

    PNG
    media_image2.png
    401
    877
    media_image2.png
    Greyscale

EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. A showing of unexpected results for claimed ranges requires a showing a criticality for achieving the claimed properties (i.e. glass transition temperature and transmittance). To establish unexpected results over a claimed range, Applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960). See MPEP 716.06(d).II.
First, Applicant’s Examples 25, 28, and 43 do not demonstrate a comparison of Applicant’s claimed 20 parts by weight precipitated silica to 100 parts by weight of polyvinyl acetal resin with the teachings of the prior art for 15 parts by weight or 18 parts by weight precipitated silica to 100 parts by weight of polyvinyl resin. 
Second, Examples 25 & 43 contain 50 parts by weight silica, and therefore does not demonstrate the criticality of Applicant’s claimed lower endpoint of 20 parts by weight silica.
Third, the only side-by-side comparison Applicant has provided in their data between 10 parts by weight precipitated silica particles and 20 parts by weight precipitated particles are in examples 28 and 29, respectively (see Table 5 (paragraph [0216]). Example 28 containing 10 parts by weight precipitated silica particles had improved appearance of no irregularities (“O”) compared with the embodiment Example 29 containing 20 parts by weight precipitated silica particles (“Δ”) containing slight irregularities (see symbol description in paragraph [0205] of the specification). The bending rigidity of examples 28 and 29 are substantially the same. Therefore, Applicant has failed to demonstrate the criticality of the lower endpoint of 20 parts by weight precipitated silica.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE T GUGLIOTTA whose telephone number is (571)270-1552. The examiner can normally be reached M - F (Noon to 10 p.m.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE T GUGLIOTTA/Examiner, Art Unit 1781                                                                                                                                                                                                        

/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781